OPINION
By. BARNES, P. J.
The above-entitled cause is now being determined as an error proceeding by reason of defendant trustee’s appeal on question of law from the judgment of the Court of Common Pleas of Franklin County, Ohio. This case was submitted at the same time as No. 3651. The parties are the same and it ihvolves a similar situation as to a foreclosure proceeding on a'different described parcel of real estate. In both cases Marshall A. Smith and other stockholders had' signed the mortgage notes, thus creating a personal liability in addition to the real estate security. In the instant case every question is identical with No. 3651, except in the instant case there is hot the claim of waiver by reason of payments since in the instant case no similar payments were made.
We, therefore, reverse and enter final judgment in favor o$ the trustee-appellant on the authority of the opinion in cáse No. 3651 this day released.
Entry may be drawn accordingly.
HORNBECK and GEIGER, JJ., concur.